 



Exhibit 10.7

EXECUTIVE SEVERANCE AGREEMENT

     THIS EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”) is entered into by and
between U S LIQUIDS INC. (the “Company”) and CARY M. GROSSMAN (the “Employee”),
dated as of the 31st day of December, 2002.

     WHEREAS, The Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the full attention and continued dedication of the
Employee; and

     WHEREAS, the Board believes that it can accomplish that objective by
providing the Employee with compensation arrangements upon a termination of his
employment with the Company under certain circumstances, or upon the occurrence
of certain other events, which provide the Employee with individual financial
security and which are competitive with those of other corporations.

     NOW, THEREFORE, it is hereby agreed as follows:

1. CERTAIN DEFINITIONS.



       (a) The “Effective Date” shall be September 23, 2002.          (b) A
“Change of Control” shall mean:



       (i) The acquisition by any person, entity or “group”, within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act), of 30% or more of either the then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; provided, however, that any such acquisition which occurs as part of
a financing or refinancing of the Company or a public or private offering of the
Company’s stock by the Company, which, in any case, is approved by the Incumbent
Board, shall not be a “change of control”; or



       (ii) Individuals who, as of the date hereof, constitute the Board (as of
the date hereof the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided, however, that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial

1



--------------------------------------------------------------------------------



 





  assumption of office is in connection with an actual or threatened election
contest relating to the election of the Directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)
shall be, for purposes of this Agreement, considered as though such person were
a member of the Incumbent Board; or



       (iii) Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, with respect to which persons who were
the stockholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of the Company or the sale of all or
substantially all of the assets of the Company.



       (c) The “Employment Period” means the period during which Employee is
employed by Employer.



       (d) A “liquidation of the Company” shall mean that all or substantially
all of the assets or business of the Company are or are intended to be sold in
one or more, or a series of, sales, that any remaining assets are or are
intended to be converted to cash with the intention that the debts and
obligations of the Company be paid, that the Company cease conducting business,
that the corporate entity be dissolved and that any remaining cash be
distributed to the Company’s shareholders.

2. “AT WILL” EMPLOYMENT.

     The Employee understands and hereby acknowledges and agrees that his
employment with the Company is “at will” and can be terminated by either the
Company or the Employee at any time for any reason or for no reason.

3. TERMINATION OF EMPLOYMENT.



       (a) Death or Disability. The Employee’s employment shall terminate
automatically upon the Employee’s death during the Employment Period. If the
Company determines in good faith that Disability of the Employee has occurred
during the Employment Period (pursuant to the definition of “Disability” set
forth below), it may give to the Employee written notice of its intention to
terminate the Employee’s employment. In such event, the Employee’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Employee (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Employee shall not have returned to
full-time performance of the Employee’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Employee from the Employee’s duties
with the Company on a full-time basis for 180 calendar days as a result of
incapacity due to mental

2



--------------------------------------------------------------------------------



 





  or physical illness which is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the Employee
or the Employee’s legal representatives (such agreement as to acceptability not
to be withheld unreasonably).



       (b) Cause. The Company may terminate the Employee’s employment during the
Employment Period for “Cause.” For purposes of this Agreement, “Cause” means
(i) an act or acts of personal dishonesty taken by the Employee and intended to
result in personal enrichment of the Employee at the expense of the Company,
(ii) repeated material breaches by the Employee of the Employee’s duties and
obligations to the Company (other than as a result of incapacity due to physical
or mental illness) which are demonstrably willful and deliberate on the
Employee’s part and which are not remedied in a reasonable period of time after
receipt of written notice from the Company specifying the nature of such breach
or (iii) the conviction of the Employee of a felony. For purposes of subsection
(ii), Employee’s service on corporate, civic or charitable boards or committees,
delivering lectures or fulfilling speaking engagements, teaching at educational
institutions or managing personal investments shall not constitute a material
breach so long as such activities do not unduly interfere with the performance
of Employee’s responsibilities; and the continued conduct of any such activities
(or the conduct of activities similar in nature and scope thereto) as were
conducted by Employee prior to the Effective Date shall not constitute undue
interference.



       (c) Good Reason. The Employee’s employment may be terminated by the
Employee during the Employment Period for Good Reason. For purposes of this
Agreement, “Good Reason” means:



       (i) The assignment to the Employee of any duties or responsibilities that
are inconsistent in any respect with the Employee’s position (including status,
offices, titles, authority and reporting requirements), or any other action by
the Company or any affiliate which results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Employee;



       (ii) the Company’s requiring the Employee to be based at any office or
location other than the Company’s headquarters office in Houston, Texas, except
for travel reasonably required in the performance of the Employee’s
responsibilities;



       (iii) any reduction in the amount of the Employee’s then annual base
compensation (“Annual Base Salary”), which, on the date hereof, is $240,000.00
per annum; any failure of the Company to pay the full amount (less applicable
deductions) of any two consecutive installments of the Annual Base Salary when
such installment becomes due (for

3



--------------------------------------------------------------------------------



 





       purposes hereof an installment is the portion of the Annual Base Salary
payable on the Company’s regular payroll date); or any circumstance where the
full amount (less applicable deductions) of an installment of the Annual Base
Salary is not paid to Employee and other key employees of the Company do not
likewise receive the same percentage less than the full amount of the same
installment of their annual base salary;



       (iv) the refusal by the Company to include Employee as a participant in
incentive, savings, stock option, retirement, welfare benefit and similar plans,
practices or policies generally applicable to other key employees of the Company
or the imposition by the Company of levels of entitlement and eligibility
requirements under such plans, practices or policies that are not commensurate
with those of other key employees of the Company; to provide other benefits
(including, without limitation, health, life and disability insurance and
vacation or paid time off) that are generally available to other key employees
of the Company or to promptly reimburse Employee for travel, entertainment and
business expenses in accordance with the Company’s established reimbursement
policies;



       (v) the failure or neglect by the Company to obtain and maintain
Director’s and Officer’s Liability insurance policies at coverage levels
reasonably adequate (as determined by the Company’s insurance consultants) to
protect the Company’s officers and directors from the usual and customary risks
covered by such policies, taking into account the nature of the Company’s
business and the reporting and disclosure requirements and obligations, and
liabilities associated therewith, of a public company;



       (vi) the occurrence of a Change of Control; or



       (vii) the failure of the Company to comply with and satisfy Section 7(c)
of this Agreement.



       (viii) the knowing or intentional commission of any criminal act under
federal or state law by any director or the Chief Executive Officer, Chief
Financial Officer, President, Chief Operating Officer, Chief Accounting Officer,
Controller, Treasurer or General Counsel of the Company while acting on behalf
of the Company in his or her official capacity and within the scope of his or
her duties, including any criminal act under the Sarbannes-Oxley Act of 2002 or
under federal securities law; provided, however, that “Good Reason” shall not
exist if Employee participated in such criminal act or was aware of its
commission or intended commission and did not take reasonable steps to prevent
or report it.

4



--------------------------------------------------------------------------------



 





       For purposes of this Section 3. (c), the term “affiliate” shall include
any company which controls, is controlled by, or is under common control with
the Company.



       (d) Notice of Termination. Any termination by the Company for Cause or by
the Employee for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 8. (b) of this
Agreement. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provisions so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty
(30) days after the giving of such notice). The failure by the Employee or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Employee or the Company hereunder or preclude the Employee or the Company
from asserting such fact or circumstance in enforcing the Employee’s or the
Company’s rights hereunder.



       (e) Date of Termination. “Date of Termination” means the date of receipt
of the Notice of Termination or any later date specified therein, as the case
may be; provided, however, that (i) if the Employee’s employment is terminated
by the Company other than for Cause or Disability, the Date of Termination shall
be the date on which the Company notifies the Employee of such termination, and
(ii) if the Employee’s employment is terminated by reason of death or
Disability, the Date shall be the date of death of the Employee or the
Disability Effective Date, as the case may be.

4. OBLIGATIONS OF THE COMPANY UPON TERMINATION.



       (a) Good Reason; Other Than for Cause, Death or Disability. If, during
the Employment Period, the Company shall terminate the Employee’s employment
other than for Cause, Disability or death or if the Employee shall terminate his
employment for Good Reason:



       (i) The Company shall pay to the Employee in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts:



       (A) to the extent not theretofore paid, the Employee’s Annual Base Salary
through the Date of Termination; and



       (B) the product of (x) the annual cash bonus (“Annual Bonus”) paid to the
Employee for the last full fiscal year (if any) ending during the Employment
Period or, if higher, the Annual Bonus

5



--------------------------------------------------------------------------------



 





  paid to the Employee for the last fiscal year prior to the date that a Change
of Control occurred (as applicable, the “Recent Bonus”) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination and the denominator of which is 365; provided, however, the
Company shall be obligated to make the foregoing payment ONLY if on the Date of
Termination the Employee has satisfied all of the eligibility requirements for
the award of a bonus under the Company’s then current Incentive Bonus Plan
(other than any requirement that the participant be employed by the Company on
the date of such award, grant or other determination) ; and



       (C) if the Employee has deferred any compensation, all amounts previously
deferred (together with any accrued interest thereon) and not yet paid by the
Company, and any accrued vacation pay not yet paid by the Company (the sum of
the amounts in clauses (A), (B), and (C) shall be hereinafter referred to as the
“Accrued Obligations”); and



       (D) the product of (x) 1.00 and (y) the Annual Base Salary on the Date of
Termination; and



       (E) all amounts in Employee’s retirement plan accounts which will become
fully vested upon the Date of Termination notwithstanding the existing vesting
schedule; provided, however, that Employer’s 401k plan shall not be considered a
retirement plan for this purpose.



       (ii) For one year from the Date of Termination (the “Benefit Continuation
Period”), the Company shall continue to provide medical and dental insurance and
life insurance benefits to the Employee and/or the Employee’s family at the same
level (and at the same cost to the Employee) as were being provided to the
Employee on the day prior to the day on which the Notice of Termination was
given. For purposes hereof, the Employee shall be considered to have remained
employed until the end of the Benefit Continuation Period and to have retired on
the last day of such period. If the terms of any benefit plan referred to in
this section do not permit continued participation by the Employee, then the
Company will arrange for other coverage, providing substantially similar
benefits, at the same cost to the Employee; and



       (iii) All options and similar awards granted to the Employee by the
Company shall immediately vest notwithstanding any vesting schedule in any
option or award agreement.

6



--------------------------------------------------------------------------------



 





       (b) Death. If the Employee’s employment is terminated by reason of the
Employee’s death during the Employment Period, this Agreement shall terminate
and the Company shall have no further obligations to the Employee’s legal
representatives under this Agreement, other than payment of the Accrued
Obligations. All such Accrued Obligations shall be paid to the Employee’s estate
or beneficiary, as applicable, in a lump sum in cash within thirty (30) days of
the Date of Termination. Anything in this Agreement to the contrary
notwithstanding, Employee’s family shall be entitled to receive benefits at
least equal to the most favorable benefits provided by the Company and its
subsidiaries to surviving families of employees of the Company and such
subsidiaries under such plans, programs, practices and policies relating to
family death benefits, if any, in effect at any time during the 90-day period
immediately preceding the date on which a Change of Control occurs or, if more
favorable to the Employee and/or the Employee’s family, as in effect on the date
of Employee’s death, with respect to other key employees of the Company.



       (c) Disability. If the Employee’s employment is terminated by reason of
the Employee’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Employee, other than payment of all
Accrued Obligations. All such Accrued Obligations shall be paid to the Employee
in a lump sum in cash within 30 days of the Date of Termination. Anything in
this Agreement to the contrary notwithstanding, the Employee shall also be
entitled after the Disability Effective Date to receive disability benefits at
least equal to the most favorable of those provided by the Company and its
subsidiaries to disabled employees and/or their families under such plans,
programs, practices and policies relating to disability, if any, in accordance
with the most favorable plan, programs, practices and policies of the Company
and its subsidiaries in effect at any time during the 90-day period immediately
preceding the date on which a Change of Control occurs or on the Date of
Termination or, if more favorable to Employee and/or Employee’s family, as in
effect at any time thereafter, with respect to other key employees of the
Company.



       (d) Cause; Other than for Good Reason. If the Employee’s employment shall
be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Employee other than the obligation
to pay to the Employee the Annual Base Salary through the Date of Termination
plus the amount of any compensation previously deferred by the Employee
(together with accrued interest thereon) in each case to the extent theretofore
unpaid. If the Employee terminates employment other than for Good Reason, this
Agreement shall terminate without further obligations to the Employee, other
than those obligations accrued or earned and vested (if applicable) by the
Employee through the Date of Termination, including for this purpose, all
Accrued Obligations. All such Accrued Obligations shall be paid to the Employee
in a lump sum in cash within 30 days of the Date of Termination.

7



--------------------------------------------------------------------------------



 



5. NON-EXCLUSIVITY OF RIGHTS.

     Nothing in this Agreement shall prevent or limit the Employee, during the
term of his employment with the Company, from continuing or future participation
in any benefit, bonus, incentive or other plans, programs, policies or practices
provided by the Company or any of its subsidiaries and for which the Employee
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Employee may have under any stock option or other agreements with the
Company or any of its subsidiaries. Amounts which are vested benefits or which
the Employee is otherwise entitled to receive under any plan, program, policy or
practice of the Company or any of its subsidiaries at or subsequent to the Date
of Termination shall be payable in accordance with such plan, program, policy or
practice, except to the extent otherwise specifically provided in this
Agreement.

6. FULL SETTLEMENT; RESOLUTION OF DISPUTES.



       (a) The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder constitutes its
full and final obligation and liability to the Employee in the event of
termination of the Employee’s employment with the Company. The Company’s
obligation to make said payments shall not be affected by any set-off,
counterclaim, recoupment, right or action which the Company may have against the
Employee. In no event shall the Employee be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement. The Company agrees to
pay, to the full extent permitted by law, all legal fees and expenses which the
Employee may incur as a result of any unsuccessful contest by the Company of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof, plus in each case interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Code for
any period during which the Company is in default in its obligation to make any
payment hereunder.



       (b) If there shall be any dispute between the Company and the Employee
(i) in the event of any termination of the Employee’s employment by the Company,
whether such termination was for Cause, or (ii) in the event of any termination
of employment by the Employee, whether Good Reason existed, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause or that the
determination by the Employee of the existence of Good Reason was not made in
good faith, the Company shall pay all amounts, and provide all benefits, to the
Employee and/or the Employee’s family, as the case may be, that the Company
would be required to pay or provide pursuant to Section 6 as though such
termination were by the Company without Cause or by the Employee for Good
Reason; provided, however, that the Company shall not be required to pay any
disputed amounts pursuant to this paragraph except upon receipt of a written
undertaking by or on behalf of the Employee to repay all such amounts to which
the Employee is ultimately adjudged by such court not to be entitled,
accompanied by security for

8



--------------------------------------------------------------------------------



 





  the full and faithful performance of such undertaking in a form reasonably
acceptable to the Company.

7. SUCCESSORS.



       (a) This Agreement is personal to the Employee and without the prior
written consent of the Company shall not be assignable by the Employee otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Employee’s legal representatives.



       (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.



       (c) The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets.

8. MISCELLANEOUS.



       (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of Texas without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto and their
respective successors and legal representatives.



       (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Employee:

Cary Grossman
13719 Taylorcrest
Houston, Texas 77079

If to the Company:

U S Liquids Inc.
411 N. Sam Houston Parkway E., Suite 400
Houston, Texas 77060
Attention: General Counsel

9



--------------------------------------------------------------------------------



 





  or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addresses.



       (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.



       (d) The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.



       (e) The Employee’s or the Company’s failure to insist upon strict
compliance with any provision hereof shall not be deemed to be a waiver of such
provision or any other provision hereof.



       (f) This Agreement and the Letter Agreement dated September 19, 2002
contain the entire understanding of the Company and the Employee with respect to
the subject matter hereof.

     IN WITNESS WHEREOF, the Employee has hereunto set his hand and, pursuant to
the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf by its authorized
representative, all as of the date and year first above written.

               

--------------------------------------------------------------------------------

    CARY M. GROSSMAN

              US LIQUIDS INC.               By:            

--------------------------------------------------------------------------------

        Name: Gary J. Van Rooyan
Title: Senior Vice President & Corporate
Secretary

10